                                                                David H. Krieger, Esq.
                                                           1
                                                                Nevada Bar No. 9086
                                                           2    Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                                KRIEGER LAW GROUP, LLC
                                                           4    2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5    Henderson, Nevada 89052
                                                                Phone: (702) 848-3855
                                                           6
                                                                dkrieger@kriegerlawgroup.com
                                                           7    smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff,
                                                           8

                                                           9

                                                           10
                                                                                       UNITED STATES DISTRICT COURT

                                                           11                                    DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                                                                WILLIAM BERRY, JR,                             Case No. 2:20-cv-02144-APG-EJY
                         Henderson, Nevada 89052




                                                           13

                                                           14                       Plaintiff,
                                                                       v.
                                                           15
                                                                                                               STIPULATION AND ORDER
                                                           16   AARGON AGENCY, INC;                            DISMISSING PLAINTIFF’S
                                                           17
                                                                PLUSFOUR, INC; QUANTUM                         CLAIMS AGAINST DEFENDANT
                                                                COLLECTIONS; AND RICHLAND                      PLUSFOUR, INC., WITH PREJUDICE
                                                           18   HOLDINGS, INC DBA
                                                           19   ACCOUNTCORP OF SOUTHERN
                                                                NEVADA,
                                                           20

                                                           21                       Defendants.
                                                           22

                                                           23         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
                                                           24
                                                                WILLIAM BERRY, JR. (“Plaintiff” or “Berry”) and Defendant PLUSFOUR, INC.
                                                           25

                                                           26   (“PlusFour”), collectively the “Parties,” by and through their counsel of record, that
                                                           27
                                                                Plaintiff’s claims against PlusFour in the above-entitled action shall be dismissed, with
                                                           28




                                                                                                         -1-
                                                                prejudice, pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii) and or 41(a)(2). Accordingly, the
                                                           1

                                                           2    Parties request that the Court dismiss PlusFour from this action, with prejudice.
                                                           3
                                                                      IT IS HEREBY FURTHER STIPULATED AND AGREED that the Parties shall
                                                           4

                                                           5    bear their own attorney's fees, costs, and expenses.
                                                           6
                                                                      STIPULATED and AGREED on July 12, 2021.
                                                           7

                                                           8

                                                           9
                                                                      /s/ Shawn W. Miller         .             /s/ Garrett R. Chase                .
                                                                      David H. Krieger, Esq.                    Garrett R. Chase, Esq.
                                                           10         Shawn W. Miller, Esq.                     SHUMWAY VAN
                                                           11         KRIEGER LAW GROUP, LLC                    8985 South Eastern Avenue
KRIEGER LAW GROUP, LLC




                                                                      2850 W. Horizon Ridge Parkway             Suite 100
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12         Suite 200                                 Las Vegas, Nevada 89123
                         Henderson, Nevada 89052




                                                           13         Henderson, Nevada 89052                   Attorneys for Defendant
                                                                      Attorneys for Plaintiff                   PlusFour, Inc.
                                                           14

                                                           15

                                                           16

                                                           17

                                                           18                                            ORDER
                                                           19

                                                           20
                                                                      IT IS SO ORDERED.

                                                           21                                            ____________________________________
                                                           22                                            UNITED STATES DISTRICT JUDGE
                                                           23

                                                           24                                            Dated:_______________________________
                                                                                                                   July 12, 2021

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                          -2-
